DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 6 October 2021 which claim priority to PRO 63/110,235 filed 5 November 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bessettes et al. (US 2018/0319479).
- Regarding Claim 1. Bessettes discloses a coaxial pressure lock assembly (100) of an aircraft door (10, fig. 1-13b), the coaxial pressure lock assembly (100) comprising: 
a pressure panel (110) positioned adjacent an opening formed in the aircraft door (10, fig. 12b illustrates the arrangement) such that the pressure panel (110) is seated in the opening when the pressure panel (110) is in a closed position (fig. 5a-f illustrate the closed and open positions); and 
a latch shaft (102) extending through a clevis (103, the connecting rods are equivalent to clevis) of the pressure panel (110), wherein the latch shaft (102) is configured to rotate about a latch shaft rotational axis extending through the latch shaft, and wherein the pressure panel (110) is rotatable between the closed position and an open position about the latch shaft rotational axis (illustrated by fig. 5a-f), wherein the latch shaft (102) is a portion of a latch assembly configured to allow or prevent unlatching the aircraft door ([abstract]).
- Regarding Claim 2. Bessettes discloses the coaxial pressure lock assembly of claim 1 further comprising: 
a set of tension springs (32) connected to the pressure panel (110), the set of tension springs (32) having a pre-determined biasing force selected to bias the pressure panel to the open position at a set pressure differential ([0087]).
- Regarding Claim 3. Bessettes discloses the coaxial pressure lock assembly of claim 2, wherein the pressure panel (110) further comprises a respective eyelet (fig. 1 illustrates the eyelet) extending out from each lug of the clevis (103) of the pressure panel (110), and wherein the set of tension springs (32) are each connected to one respective eyelet (the figures illustrate the arrangement).
- Regarding Claim 4. Bessettes discloses the coaxial pressure lock assembly of claim 1 further comprising: 
a locking pawl assembly (fig. 9a) connected to and rotatable relative to a beam (80) of the aircraft door (10), the locking pawl assembly (fig. 9a) forming a shaft rotation restraint passage (“lock” [0099]) with the pressure panel (110) when the pressure panel is in the closed position (fig. 5a).
- Regarding Claim 5. Bessettes discloses the coaxial pressure lock assembly of claim 4 further comprising: 
a locking sector (92) fixed to the latch shaft (102), the locking sector configured to be maintained within the shaft rotation restraint passage when the pressure panel (110) is in the closed position (fig. 5a).
- Regarding Claim 6. Bessettes discloses the coaxial pressure lock assembly of claim 5, wherein the shaft rotation restraint passage is formed between a hold closed feature of the pressure panel (100) and a restraint feature (91) of the locking pawl assembly (fig. 9a) when the pressure panel (110) is in the closed position (fig. 5a).
- Regarding Claim 7. Bessettes discloses the coaxial pressure lock assembly of claim 6, wherein the locking sector (92) is free to rotate past the restraint feature (91) of the locking pawl assembly (fig. 9a) when the pressure panel (110) is in the open position (fig. 5f).
- Regarding Claim 8. Bessettes discloses the coaxial pressure lock assembly of claim 4, wherein the locking pawl assembly (fig. 9a) comprises a pin extending through a travel limit feature of the pressure panel (110) to form a slider joint (fig. 9a illustrates a pin connection of 92 to 90 allowing for a slider joint).
- Regarding Claim 9. Bessettes discloses the coaxial pressure lock assembly of claim 1 further comprising: 
a coaxial mount (121-123) encircling a portion of the latch shaft (102) and rotatable around the latch shaft rotational axis so that the pressure panel (110) rotates about the latch shaft rotational axis (illustrated by fig. 5a-f); and 
an eccentric mount (120) encircling a portion of the latch shaft (102) and creating a second rotational axis parallel to and offset from the latch shaft rotational axis (fig. 1 illustrates the offset but parallel axis), wherein the pressure panel (110) is configured to rotate about the second rotational axis, and wherein the coaxial mount (121-123) and the eccentric mount (120) extend into a lug of the clevis (103).
- Regarding Claim 10. Bessettes discloses the coaxial pressure lock assembly of claim 9 further comprising: 
wherein the coaxial mount (121-123) comprises a cylindrical channel (103) surrounding a portion of the latch shaft (102), and wherein the eccentric mount (120) comprises a cylindrical channel surrounding a portion of the coaxial mount (121-123, illustrated in fig. 1).
- Regarding Claim 11. Bessettes discloses the coaxial pressure lock assembly of claim 1 wherein the pressure panel (110) comprises features to directly receive tension springs (83), a locking pawl assembly (fig. 9a), and a locking sector (92).
- Regarding Claim 12. Bessettes discloses the coaxial pressure lock assembly of claim 11 wherein the features comprise a travel limit feature configured to form a slider joint (fig. 9a illustrates pinned connection between 92 and 90 allowing for a slider joint travel limit feature) with the locking pawl assembly (fig. 9a), a hold closed feature (91) configured to interact with the locking sector (92) fixed to the latch shaft (102), and eyelets configured to connect to the tension springs (83, fig. 1 illustrates the arrangement).
- Regarding Claim 13. Bessettes discloses a method of operating a coaxial pressure lock assembly (100) of an aircraft door (10), the method comprising: 
rotating a pressure panel (110) of the aircraft door (10) away from an opening formed in the aircraft door (10, illustrated by fig. 5a-f) and about a latch shaft (102) rotational axis extending through a latch shaft (102), wherein the latch shaft (102) extends through a clevis (103) of the pressure panel (110), wherein the pressure panel (110) is configured to rotate about the latch shaft rotational axis, wherein the latch shaft (102) is a portion of a latch assembly (100) configured to allow or prevent unlatching of the aircraft door (10); and 
rotating a locking pawl assembly (fig. 9a) with a connection to a beam (80) of the aircraft door (10) about the connection as the pressure panel (110) rotates such that a locking sector (92) fixed to the latch shaft (102) is free to rotate past a restraint feature (91) of the locking pawl assembly (fig. 9a) when the pressure panel (110) is in an open position, wherein actuation of the latch assembly (100) to unlatch the aircraft door (10) is permitted when the locking sector is free to rotate past the restraint feature ([0099]).
- Regarding Claim 14. Bessettes discloses the method of claim 13 further comprising: 
pushing the pressure panel towards the opening in the aircraft door until the pressure panel is in a closed position (fig. 5a) with the pressure panel seated in the opening (illustrated by fig. 5a); and 
maintaining the locking sector (92) within a shaft rotation restraint passage formed by the pressure panel and the restraint feature of the locking pawl assembly (fig. 9a) while the pressure panel is in the closed position (fig. 5a, [0099]).
- Regarding Claim 15. Bessettes discloses the method of claim 14 further comprising: 
preventing over-rotation of the pressure panel (110) past the closed position by rotation limit features of the pressure panel contacting rotation limit stops attached to the aircraft door (10, the figures illustrate a lip of the door which the pressure panel overlaps).
- Regarding Claim 16. Bessettes discloses the method of claim 14 further comprising: 
performing an ice-breaking action by rotating the pressure panel (110) about a second rotational axis parallel to and offset from the latch shaft rotational axis, wherein the second rotational axis is formed by an eccentric mount encircling a portion of the latch shaft (102, see [0100]).
- Regarding Claim 17. Bessettes discloses a coaxial pressure lock assembly (100) of an aircraft door (10), the coaxial pressure lock assembly (100) comprising: 
a pressure panel (110) positioned adjacent an opening formed in the aircraft door (10) such that the pressure panel (110) is seated in the opening when the pressure panel (110) is in a closed position (illustrated in fig. 5a-f), wherein the pressure panel (110) comprises features to directly receive components of the coaxial pressure lock assembly (100) the features comprising: 
a clevis (103) configured to receive a latch shaft (102); and 
a travel limit feature (91) configured to limit rotation of a locking pawl assembly (fig. 9a); 
the latch shaft (102) extending through the clevis (103) of the pressure panel (110), wherein the pressure panel (110) is rotatable between the closed position and an open position about a latch shaft rotational axis running through the latch shaft (102, illustrated by fig. 5a-f); 
the locking pawl assembly (fig. 9a) connected to and rotatable relative to a beam (80) of the aircraft door (10), the locking pawl assembly (fig. 9a) comprising a pin (92) extending through the travel limit feature (91) of the pressure panel (110), the locking pawl assembly (fig. 9a) and pressure panel (110) forming a shaft rotation restraint passage configured to maintain a locking sector within the shaft rotation restraint passage when the pressure panel (110) is in the closed position (fig. 5a); and 
a locking sector fixed on the latch shaft (102), wherein actuation of a latch assembly to unlatch the aircraft door (10) is prevented when the locking sector is maintained within the shaft rotation restraint passage ([0079]-[0105]).
- Regarding Claim 18. Bessettes discloses the coaxial pressure lock assembly of claim 17, the features of the pressure panel (110) further comprising: 
rotation limit features configured to prevent rotation of the pressure panel (110) past the closed position (the figures illustrate the door and panel with overlap positions which stop the panel from over rotating); and 
eyelets configured to receive ends of tension springs (83, fig. 1 illustrates the arrangement).
- Regarding Claim 19. Bessettes discloses the coaxial pressure lock assembly of claim 17 further comprising: 
a coaxial mount encircling a portion of the latch shaft and rotatable about the latch shaft rotational axis; and 
an eccentric mount encircling a portion of the latch shaft and creating a second rotational axis parallel to and offset from the latch shaft rotational axis, wherein the pressure panel is configured to rotate about the second rotational axis, and wherein the coaxial mount and the eccentric mount extend into a lug of the clevis (see claim 9).
- Regarding Claim 20. Bessettes discloses the coaxial pressure lock assembly of claim 19, wherein the coaxial mount and the eccentric mount extend into a lug of the clevis, wherein the coaxial mount comprises a cylindrical channel surrounding a portion of the latch shaft, and wherein the eccentric mount comprises a cylindrical channel surrounding a portion of the coaxial mount (see claim 10).
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        7 November 2022